Citation Nr: 1230719	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for chronic low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's previously established noncompensable evaluation for chronic low back strain was increased to 20 percent effective February 22, 2006, therein.  He perfected an appeal as to this determination.  

In an April 2007 rating decision, the RO increased the Veteran's evaluation for chronic low back strain to 40 percent effective February 22, 2006.  The appeal continued because this did not constitute a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2008.  A transcript of the hearing is of record.

In a December 2008 decision, the Board denied an evaluation in excess of 40 percent for a chronic low back disability.  The Veteran again appealed this determination.  Both he and VA filed a Joint Motion for Remand before the United States Court of Appeals for Veterans Claims (Court) in September 2009.  This Motion, which requested that the Board's decision be vacated and this matter be remanded, was granted in an Order issued by the Court in October 2009.

This matter was remanded by the Board for additional development in accordance with the terms of the Joint Motion for Remand in October 2010.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).   Based on consideration of the Veteran's claims file in addition to his Virtual VA "eFolder," it once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Adjudication of the Veteran's entitlement to an evaluation in excess of 40 percent for chronic low back strain is not yet in order.  Though the Board sincerely regrets the delay, another remand for further development is necessary.

The Board's October 2010 remand directed that the Veteran be afforded a VA examination or VA examinations addressing the orthopedic and neurologic aspects of his chronic low back strain.  Degree of range of motion, to include that during repeated use and flare-ups, was specified with respect to the orthopedic aspect.  With respect to the neurologic aspect, identification of the precise lower extremity nerve or nerves affected (if any) and characterization of the nature as well as severity of such was specified.  Further, an opinion as to the impact of the Veteran's chronic low back strain on his ability to secure and follow substantially gainful employment was specified.  It was noted that this must include consideration of the impact of prescribed medication on his ability to remain alert.  The Board's October 2010 remand additionally directed that it be determined whether or not referral should be made to the Chief Benefits Director or the Director of the Compensation and Pension (C&P) Service for extraschedular consideration.

First, not all existing evidence is of record.  A November 2010 VA spine examination report, with a June 2011 addendum, and a VA peripheral nerves examination report dated in late August 2011 are contained within the claims file or "eFolder."  Another VA peripheral nerves examination for which no report is contained within the claims file or "eFolder" took place earlier in August 2011.  Indeed, a document tracking the status of the Veteran's scheduled VA examinations shows that two were requested concerning peripheral nerves.  An August 2, 2011, VA examination addressing peripheral nerves also was referenced in a November 2011 VA treatment record.  Additionally, the late August 2011 VA peripheral nerves examination indicates that lumbar magnetic resonance imaging (MRI) and an electromyogram (EMG) study had been scheduled.  The November 2011 VA treatment record indicates that both had been performed.  This record also indicates that a nerve conduction velocity study had been performed.  The MRI report, but not the EMG study report or the nerve conduction velocity study report, is contained in the claims file or "eFolder."

VA generated documents are constructively part of the record before the Board even where they are not actually contained in the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  It follows that undertaking adjudication without the missing early August 2011 VA peripheral nerves examination report, missing EMG study report, and missing nerve conduction velocity study report would be erroneous.  A remand thus is necessary so that they can be obtained.

Second, conflicting opinions were rendered.  It was opined at the late August 2011 VA peripheral nerves examination, prior to the aforementioned specialized testing, that the Veteran had right lumbar radiculopathy.  Inferred from the November 2011 VA treatment record is that no lower extremity neurological abnormality related to the Veteran's chronic low back strain was diagnosed at the early August 2011 VA peripheral nerves examination which also was prior to the aforementioned specialized testing.  Also noted in particular was that there was no evidence of radiculopathy as a result of this testing.  Further, it was opined at the November 2010 VA spine examination that the Veteran's chronic low back strain is "very mild" (in part as a result of his perceived exertion of minimal effort and lack of distress) such that it does not "legitimately interfere with his ability to secure and follow substantially gainful employment."  The opinion from the late August 2011 VA peripheral nerves examination, which was rendered by the same physician who rendered the opinion at the aforementioned spine examination, was essentially that the Veteran is precluded from positions involving manual labor and operation of vehicles or heavy machinery as well as sedentary positions due to the sedating effects of morphine prescribed for his chronic low back strain.

Medical examinations and opinions must be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  No explanation or reconciliation of the conflicting opinions regarding whether or not the Veteran has a lower extremity neurologic abnormality associated with his chronic low back strain and whether or not he is able to secure and follow substantially gainful employment in light of his chronic low back strain is contained within the claims file or "eFolder."  Without such, the Board cannot proceed to adjudication.  A remand accordingly is necessary so that arrangements may be made for an adequate examination or examinations complete with adequate opinions.

Of note with respect to the adequacy of the opinions to be rendered is that all pertinent evidence must be considered.  In addition to the above, several older VA spine examinations as well as a VA general medical examination are of record.  So are VA treatment records and private treatment records.  At least one of the VA examinations excluded lumbar radiculopathy as a diagnosis, but private treatment records include diagnoses of various low back conditions with radiculopathy.  VA treatment records show that the Veteran began using morphine for his low back around September 2009 but used numerous medications he complained made him sleepy prior thereto.  Both VA and private treatment records reference psychiatric conditions in relation to the Veteran's ability to sleep.  Any additional pertinent evidence obtained during the course of the remand also must be considered.

Of additional note with respect to the adequacy of the opinion to be rendered about whether or not the Veteran is able to secure and follow substantially gainful employment is that differentiation between the effects due to his chronic low back strain and those due to a non-service connected condition is required.  To date, no psychiatric condition has been service-connected.  This same is true for sleep apnea.  Upon referral for extraschedular consideration, the Director of the C&P Service accurately set forth the following.  The Veteran was diagnosed with sleep apnea following a sleep study in late 2004.  He, at least at times such as in late 2007, refused treatment in the form of a prescribed continuous positive airway pressure (CPAP) machine.  The Director then cited the fifth edition of Principles of Neurology for the proposition that sleep apnea presents as excessive daytime sleepiness.  Common logic leads to the conclusion that such also may be due to a psychiatric condition interfering with the ability to sleep during the night.  Excessive daytime sleepiness is similar to the sedating effects of at least the morphine prescribed for the Veteran's service-connected chronic low back strain.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's August 2, 2011, VA peripheral nerves examination report as well as subsequent EMG and nerve conduction velocity study reports.  Any reports obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any report is not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Then review the Veteran's claims file and undertake any additional records development indicated.  This shall include requesting updated VA treatment records, if any, regarding him. This also shall include requesting that he authorize the release of any additional pertinent private records identified during the course of the remand or alternatively provide them to VA himself.  This finally shall include, if such authorization is provided, requesting the records.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records requested are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination or examinations regarding his chronic low back strain.  The claims file shall be made available to and reviewed by each examiner.  Each examiner then shall obtain from the Veteran a description of his relevant history and symptomatology.  

All tests, studies, or evaluations deemed necessary next shall be performed.  This shall include determining whether the Veteran has ankylosis in his spine.  If so, it also shall include determining where the ankylosis is located as well as whether it is favorable or unfavorable.  This additionally shall include determining the Veteran's thoracolumbar spine range of motion both initially, after repeated use, and during flare-ups.  Each plane of motion shall be addressed in terms of the entire range possible as well as the points where pain begins and ends.  Results shall be expressed in degrees.  Further, this shall include determining the precise nerve or nerves of the lower extremity or extremities (if any) affected by the Veteran's chronic low back strain.  It finally shall include determining whether any such effect is most appropriately characterized as neuritis, neuralgia, or some other condition as well as determining the severity of the effect.

The degree to which the Veteran's chronic low back strain interferes with his ability to secure and follow substantially gainful employment, with specific reference to any tasks or activities precluded or permissible, finally shall be determined.  In this regard, consideration shall be given to the effects of his prescribed medication (both morphine and those taken prior to it being prescribed) on his ability to remain alert.  These effects shall be distinguished from the effects of his non-service connected psychiatric condition(s) and sleep apnea on his ability to remain alert, which are not for consideration.

A complete explanation (rationale) shall be provided for each opinion.  Discussion of the pertinent medical evidence (VA examinations, VA treatment records, private treatment records, etc.) and lay evidence (the Veteran's statements and reports), to include an explanation or reconciliation of any conflicts therein (such as that concerning whether or not the Veteran has a lower extremity neurologic abnormality associated with his chronic low back strain and whether or not he is able to secure and follow substantially gainful employment in light of his chronic low back strain), thus shall be undertaken in rendering each opinion.  If an opinion cannot be provided without resort to mere speculation, a complete explanation (rationale) for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report or examination reports.  Such report or reports shall be placed in the claims file or "eFolder."

4.  Then refer to the Chief Benefits Director or the Director of the C&P Service for extraschedular consideration if and only if such is determined to be necessary.

5.  Finally, readjudicate the issue of entitlement to an evaluation in excess of 40 percent for chronic low back strain.  This shall include discussion of whether or not the Veteran has any lower extremity neurologic abnormality associated with his chronic low back strain and, if so, of the appropriate separate evaluation to assign for it.  This also shall include discussion with respect to extraschedular consideration.  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded the requisite time period to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


